Citation Nr: 1116329	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-39 054	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction of the 100 percent rating for the service-connected posttraumatic stress disorder (PTSD), effective December 1, 2007.  

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  He received the Vietnam Service Medal, the Vietnam Campaign Medal, the National Defense Service Medal, the Rifle Marksman Badge, and the Purple Heart Medal.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a an August 2007 RO rating decision, which implemented the decrease in the rating from 100 percent to 30 percent, effective from December 1, 2007.  In an August 2010 RO rating decision, the RO increased the rating for PTSD to 50 percent, effective from March 10, 2010, assigned a 100 percent rating due to hospitalization over 21 days, effective from May 5, 2010, assigned a 50 percent rating, effective from July 1, 2010, and granted a TDIU, effective March 10, 2010.   

During the course of his appeal, the Veteran requested a hearing at the Board.  A statement from the Veteran's representative, dated in January 2011, indicates that he wished to withdraw the hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2010).  


FINDINGS OF FACT

1.  A rating decision dated in August 2007 reduced the evaluation for service-connected PTSD from 100 percent to 30 percent, effective December 1, 2007; the 100 percent evaluation was in effect for less than 5 years.  

2.  The medical evidence at the time of the reduction demonstrated material improvement in the Veteran's PTSD under the ordinary conditions of life while fully employed.  

3.  Since April 6, 2008, the service-connected PTSD has been shown to be manifested by deficiencies in most areas, such as work, family relations, thinking, and mood due to such symptoms as near-continuous depression, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships; complete social and occupational impairment has not been demonstrated

4.  The Veteran met the percentage requirements for a grant of TDIU on April 6, 2008, and became unemployable due to a service-connected disability on that date.  


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for PTSD, from 100 percent to 30 percent, effective December 1, 2007, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e) and (h), 3.343, 3.344, 4.1, 4.15, 4.130, including Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for the assignment of a rating of 70 percent for the service-connected PTSD have been met since April 6, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2010).  

3.  The criteria for an effective date of April 6, 2008, for the award of TDIU are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16, 4.18 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (2000)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

It is noted, however, that a portion of this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements, which are discussed in greater detail below.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in April 2005 and December 2008.  Specifically, in the December 2008 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in August 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  General Legal Criteria

A.  Rating Reductions

When a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The Veteran must also be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  He will be given 60 days for the presentation of additional evidence to show that compensation should be continued at their present level.  If additional evidence is not presented within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the day of notice to the beneficiary expires.  38 C.F.R. § 3.105(e).

Where a reduction in compensation is proposed, the Veteran will be advised of his right to a pre-determination hearing and that he had a period of 30 days to request the hearing.  38 C.F.R. § 3.105(i) (2010).

Under 38 C.F.R. § 3.343(a), total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2010).  

In Faust v. West, 13 Vet. App. 342, 356 (2000), the United States Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works.  

Where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.344.  

Under 38 C.F.R. § 3.344(a),(b), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

The provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).  

Regulatory provisions applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as with respect to the temporary total rating for compensation, effective from July 1, 2010, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 3.344 (2010).  Hence, the expiration of the temporary total rating on July 1, 2010, did not require compliance with regulations regarding rating reductions.  Cf. 38 C.F.R. §§ 3.105(e), 3.344, 3.343.

B.  Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

C.  Effective Dates

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).  

The effective date of an award of compensation based on increases is the date of the receipt of the claim or date entitlement arose, whichever is later.  With respect to disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2010).  

D.  TDIU

TDIU may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  For the above purpose of one 60 percent disability, the following will be considered as one disability: (1) disabilities of one or both lower extremities, including the bilateral factor, (2) disabilities resulting from common etiology, or (3) disabilities affecting a single body system, e.g., orthopedic.  See 38 C.F.R. § 4.16(a) (2010).  

A TDIU rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations. Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


III.  Specific Rating Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2010), PTSD is rated in accordance with the general formula for rating mental disorders.  That formula provides the following criteria:  

100%	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self-or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives. Own occupation, or own name.  

70%	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) chronic impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes] (2010).  


IV.  Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


V.  Analysis

A.  Propriety of the Reduction

In a November 2005 rating decision the RO granted service connection for PTSD with a 100 percent rating, effective March 29, 2005.  The rating was provided on the basis of a July 2005, examination for VA that showed a diagnosis of PTSD with a GAF of 35.  The examination report was unclear as to whether the Veteran was currently employed, but did not problems with co-workers when he had been employed.

In November 2006, the Veteran was provided another examination for VA.  On that examination, the Veteran was shown to have worked for the same employer for the past 30 years with a reportedly good relationship with his supervisor and co-workers.  The GAF was 70.

In a rating decision dated January 5, 2007, the RO proposed to reduce the evaluation for PTSD to 30 percent.  The Veteran was given notice of this decision on January 9, 2007.  The Veteran was advised that he could submit evidence showing that the disability rating should not be reduced, and that if no additional evidence was received within 60 days, the rating would be reduced.  He was advised of his right to a hearing, but was not told that he had 30 days to request the hearing.  Cf. 38 C.F.R. § 3.105(i).  The Veteran; however, requested a hearing within 30 days of the notice.  Hence, he was not prejudiced.

In February 2007, the Veteran requested a predetermination hearing at the RO.  An April 2007 letter from the RO indicated that the hearing was scheduled for June 4, 2007.  The record reflects various communications, dated in May 2007, between the Veteran's then representative and a representative from the RO that indicate that the hearing was cancelled at the representative's request.  In these communications, the Veteran's former representative noted that the Veteran was informed of the cancelled hearing and that a decision would be made based on the information of record and on the outstanding medical reports.  

In his December 2008, substantive appeal the Veteran asserted that he had not failed to report to his requested hearing, and attributed his failure to attend the hearing.  He requested a hearing before the Board at the RO.  He subsequently affirmed this request, and in February 2010 clarified that he wanted a hearing before the Board at its offices in Washington, D.C.   In January 2011, his representative reported that the Veteran had informed that organization that he no longer wanted a hearing before the Board and was withdrawing all requests for central office or videoconference hearings.  The Veteran was, thus, afforded ample opportunities for pre-and post-determination hearings.  

The RO issued its decision carrying out the rating reduction on August 27, 2007.  The decision was made effective December 1, 2007.  The January and August 2007 rating decisions complied with the pre-determination notices and timing requirements of 38 C.F.R. § 3.105(e).

The 100 percent evaluation was effective from March 29, 2005 to November 30, 2007.  Thus, it was in effect for less than 5 years and 38 C.F.R. § 3.344(a) and (b) are not for application.  

The RO's rating reduction does not reflect explicit consideration of the provisions of 38 C.F.R. § 3.343(a).  The RO did not cite the provisions of 38 C.F.R. § 3.343(a); although in the October 2008 Statement of the Case (SOC), the RO used language that paralleled the provisions of 38 C.F.R. § 3.343, reflecting that these provisions were implicitly utilized.  See generally Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002); 38 C.F.R. §§ 19.29, 20.202 (2010).  Specifically, the RO discussed whether the Veteran attained improvement under the ordinary conditions of life while working, and referenced medical findings that showed that the Veteran was capable of employment as long as he did not have to work around others and that he was not totally disabled.  Moreover, the Board notes that at the time of the reduction the Veteran was employed, and had been for 30 years.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  

In any event, the RO's failure to explicitly consider § 3.343, would not render the reduction void ab initio, provided the Board considered those provisions and could find that the reduction was in accordance with that regulation.  See Faust.

The Veteran underwent a VA psychiatric examination in July 2005.  He complained of flashbacks, nightmares, anxiety, and decreased socialization, which he claimed compromised his ability to perform daily functions.  

On mental status examination, the examiner noted that the Veteran was a reliable historian, and observed orientation within normal limits, appropriate appearance, hygiene, and behavior, and communication within normal limits.  Significantly, the examiner observed abnormal mood and flattened affect, with constant abnormal speech that was slow, soft, and hesitant.  The examiner indicated panic attacks were present and occurred as often as 10 times per month, with each episode lasting for 10 minutes.  No delusion history or hallucination history was noted; however, obsessional rituals to relieve anxiety were present.  The examiner noted thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and suicidal and homicidal ideation was not present.  The examiner observed that the Veteran had mild memory impairment, such as forgetting names, directions, and recent events.  

The Veteran was diagnosed as having PTSD, and assigned a GAF score of 35, reflecting some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiner opined that the Veteran, mentally, did not have difficulty performing activities of daily living, but did have difficulty establishing and maintaining effective work and social relationships because he had decreased social contact and social interactions due to his emotional issues.  The examiner noted that the Veteran had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to himself or others.  

On the November 2006, VA examination, the Veteran complained of constant nightmares, flashbacks, recurring memories, irritability, crying spells, exaggerated startle response, hypervigilance, and panic attacks.  The examiner noted that there had been no major changes in the Veteran's daily activities since he developed his mental condition; but there have been some major social function changes, such as not as social, less libido, and loss of interest in sports.  The Veteran reported that he was working at a job that he had been in for 30 years.  He described his relationship with his supervisor and coworkers as good.  He denied losing any time from work due to PTSD.  

On mental status examination, the examiner observed that orientation was within normal limits, appearance, hygiene, and behavior were appropriate, speech and communication were within normal limits, and there were no hallucinations, delusions, or panic attacks present.  The examiner described the Veteran's affect and mood as abnormal, with near continuous depressed mood, which did not affect the ability to function independently.  The examiner noted that the Veteran appeared sad, and cried as he related events.  Further, the Veteran reported that he "drifted off" in certain settings and presented with obsessional rituals, to include counting and checking, which were not severe enough to interfere with routine activities.  The examiner noted thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and suicidal and homicidal ideation were absent; however, the Veteran did have mild memory impairment, to include forgetting names, directions, and recent events, and there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD, described as avoidance, startles, and flashbacks present.  

The Veteran was diagnosed as having PTSD, and assigned a GAF of 70, reflecting some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The examiner noted that the Veteran demonstrated avoidance behavior, markedly diminished participation in activities, feelings of detachment or estrangement from others, restricted range of affect, irritability, and hypervigilance.  The examiner opined that the Veteran was mentally able to perform the activities of daily living, and was able to establish and maintain effective work/school, and social relationships.  

The examiner observed that the Veteran was able to maintain effective family role functioning, but had intermittent inability to perform recreation or leisurely pursuits because he was apathetic.  The Veteran also was found to have no difficulty understanding commands, and posed no threat of persistent danger or injury to himself or others.  The examiner recommended that the Veteran be treated with an antidepressant.  

Of note, the Board acknowledges that in the Veteran's representative's January 2011 Informal Hearing Presentation, the representative argued that the November 2006 QTC examination was not adequate for a reduction as there was no indication in the report that the examiner reviewed the Veteran's entire claims file before completing the report, and cited to Tucker v. Derwinski, 2 Vet. App. 201 (1992), which held that the examination reports on which the reduction are based must be adequate.  

The representative also argued that the rating reduction was improper because the November 2006 examiner did not offer a determination as to whether the Veteran's apparently improved symptoms had resulted in an actual improvement in his ability to function under the normal conditions of life or work, and cited to Hicks v. Brown, 8 Vet. App. 417, 422 (1995), which held that inadequate medical evaluation frustrates judicial review.  

The Board notes that VA has an obligation to address all arguments put forth by the Veteran and/or theories under which entitlement to benefits sought may be awarded.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  

With respect to the Veteran's representative's first point, the Board notes that contained within the November 2006 examination report is a section dedicated to "medical record review," which indicates that the following records had been reviewed in conjunction with the examination "SUPPORT UNDATED PSCYHO SOCIAL EXAM 4 22 05 PROGRESS NOTES 4 22 05 TO 9 22 05 SUPPORT 9 16 05 PROGRESS NOTES 9 22 05 TO NOVEMBER. 10 05 SUPPORT 3 21 05 SUPPORT 11 14 05 AND 9 16 05 DR MATTHEW 7 26 05 SUPPORT 7 8 05."  The Board finds that this notation shows the November 2006 examiner reviewed the Veteran's entire claims file before completing the report; hence the examination is adequate under Tucker.  

To the representative's second assertion, the November 2006 examiner noted that there had been no major changes in the Veteran's daily activities since he developed his mental condition but there have been some major social function changes, such as not as social, less libido, and loss of interest in sports, that the Veteran was working at a job that he had been in for 30 years, that he described his relationship with his supervisor and coworkers as good, and that he denied losing any time from work due to PTSD.  The examiner also remarked that mentally, the Veteran did not have difficulty performing activities of daily living and was able to maintain effective family role functioning.  The Board finds this evidence adequately addresses the question as to whether the Veteran's apparently improved symptoms resulted in an actual improvement in his ability to function under the normal conditions of life or work.  

In a letter dated in February 2007, a private psychiatrist reported the results of an evaluation conducted that month showing that the Veteran continued to have PTSD, and had expressed an interest in counseling.  

The November 2006 VA examination report reflects an overall improvement in the Veteran's psychiatric symptomatology.  In this regard, the GAF score was much higher than that reported on the 2005 examination, as scores ranging between 61 to 70 reflect only some mild symptoms, and the examiner opined that the Veteran was mentally able to perform the activities of daily living, was able to establish and maintain effective work/school and social relationships, and was able to maintain effective family role functioning.  

Moreover, the examiner noted thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and suicidal and homicidal ideation were absent, indicating an improvement in symptomatology when compared to the July 2005 VA examination results.  The previous score of 35, reflected major impairments.  While the Veteran continued to have some symptoms, the 2006 examination described symptoms that closely paralleled the criteria listed for a 30 percent rating.  

The improvement obviously occurred under the ordinary conditions of life, inasmuch as he was working at the time of the improvement, and, as noted in the November 2006 QTC examination report, he was found to be able to establish and maintain effective work/school and social relationships, as well as effective family role functioning.  The examiner noted that the Veteran had no difficulty understanding commands, appeared to pose no threat of persistent danger or injury to self or others, and only had intermittent inability to perform recreation or leisurely pursuits because he was apathetic.  The Board has considered the Veteran's contentions and the evidence of record at the time of the rating reduction.  The Veteran has reported that he tried to put the "best face" on his disability when examined in 2006, and that although working for the same company for 30 years, it had not been easy.  He also reported homicidal ideation.  It is not clear; however, if the Veteran was minimizing his symptoms on the 2006 examination, why he would not have done so on the 2005 examination.  In any event the question is not whether the Veteran was asymptomatic at the time of the 2006 examination, but whether the examination showed material improvement.  As just discussed the examination report did show such improvement.  

Consequently, the Board finds that the RO's reduction from 100 to 30 percent, effective December 1, 2007 was proper and consistent with the evidence then on file.  


B.  Increased Rating

A private medical report, dated in November 2007, indicates the Veteran experienced symptoms of reexperiencing, nightmares, intense psychological distress at exposure to internal and external cues that symbolize an aspect of the traumatic event, persistent avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, and hypervigilance.  The report reflects that the Veteran began treatment at a private facility in February 2007, and continues to attend sessions on a monthly basis.  The practitioner noted that the Veteran's condition has and continues to cause problems in his marriage and especially with his relationship with his children, due to his inability to be emotionally available at times.  

The practitioner indicated that the Veteran was prone to frequent irritability which led to lashing out at people and caused strain in his home and work, and that due to all of the issues regarding his poor interpersonal exchanges, the Veteran felt detached from others.  The practitioner noted that, although the findings of the November 2006 VA examination indicate that the Veteran was not fully disabled, the practitioner opined that the Veteran would not be able to have the highest quality of life.  

In November 2007, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, where he addressed his symptomatology and the findings of the November 2006 VA examiner.  He reported changing jobs and being uncomfortable at work due to his PTSD, and indicated that his family and religion have helped him to cope with his psychiatric disability.  He described nightmares, sleeplessness, and attested to experiencing homicidal and suicidal ideation.  Specifically, he claimed that on three separate occasions he disposed of weapons because he came very close to killing people.  He also indicated that he currently owned a firearm, which he keeps loaded, along with four other weapons purchase permits.  

An April 2008 private practitioner statement reflects observations that the Veteran was prescribed Lamictal due to an increase in irritability and inconsistency in mood.  Moreover, a December 2008 private medical opinion report shows findings that the Veteran claimed disorientation to time and place, especially when in a heightened arousal or when experiencing a flashback, putting himself in situations where he could self-harm or harm others, experiencing suicidal ideation, and performing obsessional rituals, to include patrolling.  The private practitioner noted that the Veteran's affect remained flat for the entire duration of his treatment, and that he had remained in an irritated state that would fluctuate in intensity, with a baseline of agitation.  The private practitioner indicated that the Veteran's PTSD had caused, and continued to cause, problems with his marriage, with his relationship with his children, and with his interactions with others at work.  

In January 2009, the Veteran underwent a VA psychiatric evaluation, during which he reported losing connections with people, being unable to sleep, experiencing vivid nightmares, experiencing difficulty sleeping, being hypervigilant, experiencing flashbacks, and feeling socially withdrawn.  The examiner noted that the Veteran was being treated with medication and psychotherapy, and the response has been minimal.  

The Veteran denied hospitalization or emergency rooms visits for psychiatric reasons.  He reported major changes in his daily activities and social function, such as inability to concentrate, loss of sexual interest, loss of interest in watching sports, increased desire to isolate, avoiding contact with people, and always being on guard because he did not wish to be ambushed.  The Veteran indicated that he was currently unemployed, and had not been working for 9 months because he quit his job after being asked to leave.  

On mental status examination, the Veteran was observed to be a reliable historian.  The examiner noted orientation was within normal limits, appearance and hygiene were found to be appropriate, behavior was grossly inappropriate with examples of the Veteran being unable to have his back to the door of the office.  The Veteran maintained good eye contact during the examination, affect and mood exam indicated a depressed mood, which occurred as often as 2 to 3 times per week, with each episode lasting for 2 hours, and crying.  

The examiner observed that communication, speech, and concentration were within normal limits, and panic attacks were absent.  There were signs of suspiciousness; however, there was no delusional or hallucination history present, and there were no delusions, hallucinations, or obsessional rituals found.  

The examiner noted thought processes were appropriate, the Veteran was able to read and understand directions, he did not display a slowness of thought or appear confused, judgment was not impaired, abstract thinking was normal, memory was impaired to a mild degree, such as forgetting names, directions, and recent events, and suicidal ideation was present, including use of a gun.  The examiner noted homicidal ideation was absent; however, there were symptoms of withdrawal, isolation, irritability, cold sweats during nightmares, depression, suspiciousness, and flashbacks.  

The Veteran was diagnosed as having PTSD and a GAF score of 55 was assigned.  The examiner opined that mentally, the Veteran occasionally had some interference in performing activities of daily living, to include difficulty in establishing and maintaining effective work/school and social relationships because of irritability, angry outburst, and hypervigilance.  

The Veteran was able to maintain effective family role functioning, but had the intermittent inability to perform recreation or leisurely pursuits because he avoiding situations where he could be reminded of his service experiences.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to himself or others; however, the prognosis for his psychiatric disability was poor because of chronicity and failure to respond to treatment.  

The Veteran's most recent VA examination took place in March 2010.  Here, the Veteran reported anger "spikes" as well as periods of extreme sadness and tearfulness, along with ongoing nightmares and flashbacks.  He indicated treatment with pharmaceuticals, with good response, and psychotherapy twice a month, with fair to good response.  He denied being hospitalized or making emergency room visits for his psychiatric disability.  

On mental status examination, the examiner noted that the Veteran was a reliable historian.  The Veteran's orientation was observed to be within normal limits and his appearance, hygiene, and behavior were appropriate.  The examiner noted that affect and mood showed a flattened affect and anxiety, as well as depressed mood which occurs near-continuously and does not affect the ability to function independently, based on the statement that the Veteran can "manage to get through each day but it is getting worse."  

The examiner indicated there was impaired impulse control, some unprovoked irritability and periods of violence that affects motivation by making the Veteran feel anxious and depressed.  The Veteran reported that he does not want to anything at times, which affects his mood by increasing depression, tearfulness, which can occur most anywhere, and snapping at those close to him.  The Veteran described an incident that occurred while he was in a store and overheard another veteran discussing an incident that occurred in Iraq, which caused the Veteran to break down in tears.  He noted that he becomes extremely angry at those who do not do things as he feels they should be done.  Communication and speech were within normal limits; however, there was impaired attention and/or focus present, and people need to repeat things to him multiple times.  

The Veteran endorsed symptoms of panic attacks that occur once a week, and suspiciousness such as not trusting anyone new and continually observing his environment for "enemy activity."  The examiner noted there was no report of a history of delusion or hallucinations nor were there delusions, hallucinations, or homicidal ideation observed at the time of the examination.  Notably, there were obsessional rituals present, which were severe enough to interfere with routine activities.  

The Veteran's thought processes were deemed appropriate, he was able to read and understand directions, and he did not have slowness of thought or appear to be confused.  Moreover, judgment was not impaired and abstract thinking was normal; however, memory was moderately impaired, and there were passive thoughts of death.  

The Veteran was diagnosed with PTSD and a GAF score of 50 was assigned.  The examiner opined that although the Veteran had not been working recently, he demonstrated the cognitive capacity to do so.  Moreover, mentally, he did not have difficulty performing activities of daily living, although he did have difficulty establishing and maintaining effective work/school and social relationships because he is highly suspicious of others and is highly irritable.  

The examiner noted that the Veteran has difficulty maintain effective family role functioning because of outbursts of anger and being easily irritable impact his relationship with his wife and children.  The examiner noted that the Veteran has an intermittent inability to perform recreation or leisurely pursuits because he rarely engages in leisure activities, as he is not interested and does not want to be around others.  The examiner indicated that the Veteran does not have difficulty understanding commands, nor did he appear to pose any threat of danger or injury to himself or to others.  The prognosis for the psychiatric disability was found to be guarded.  

During VA examination the Veteran has been described as a reliable historian.  The Veteran competent to describe his mental health symptoms because such actions come to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Beginning in April 2008, the Veteran's symptoms reportedly began to increase he reported difficulties in getting along with family members and in the workplace.  His mood was significantly depressed and there were already reports of homicidal ideation.  In short, he appears to have developed deficiencies in most of the areas needed for a 70 percent rating.
In light of this evidence, the Board finds that the service-connected PTSD symptoms are shown to have approximated the criteria for a 70 percent rating as of April 6, 2008.  38 C.F.R. § 4.130.  

In this regard, the Board acknowledges that the evidence reflects that the Veteran has reported, and has at times been shown to experience, grossly inappropriate behavior, obsessional rituals, disorientation to time and place, and danger of hurting himself and others.  However, the Board finds that, his symptomatology for the duration of the appeal, more nearly approximates that of occupational and social impairment with deficiencies in most areas.  In January 2009, the examiner observed that communication, speech, and concentration were within normal limits, thought processes were appropriate, judgment was not impaired, abstract thinking was normal, panic attacks were absent, there was no delusional or hallucination history present, there were no delusions, hallucinations, or obsessional rituals found, and memory was only impaired to a mild degree.  Additionally, the examiner noted that the Veteran was able to maintain effective family role functioning, and did not appear to pose any threat of danger or injury to himself or others.  

Further, the March 2010 examiner noted that he had an intermittent inability to perform recreation or leisurely pursuits because he rarely engaged in leisure activities; but that he did not have difficulty understanding commands, nor did he appear to pose any threat of danger or injury to himself or to others.  

Moreover, the GAF scores assigned during both the January 2009 and March 2010 VA examinations ranged from 50 to 55, reflecting more moderate symptoms or moderate difficulty in social, occupational, or school functioning, which appears to be consistent with the overall level of impairment shown in the relevant treatment records for the timeframe in question.  

The Veteran has continued to maintain family relationships and has remained married throughout the course of the appeal.  Hence, he has not had complete occupational and social impairment at any time during the appeal period.  Accordingly, for the duration of the appeal, the assignment of an increased rating of 70 percent for the service-connected PTSD is warranted.  



C.  Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's psychiatric disability is manifested by social and occupational impairment as described above.  There has been no allegation or evidence of factors not contemplated by the rating schedule.  Accordingly, further consideration of an extraschedular rating is not warranted.

TDIU

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that TDIU is not raised in an increase rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

Although a TDIU has been in effect since March 10, 2010, the question is whether such a rating is warranted for the period prior to that date.  During the January 6, 2009 VA examination, the Veteran reported that he had stopped working 9 months prior to the examination, which would be in approximately April 2008.  The evidence is that he left that employment due to his service connected psychiatric disability.  As the Veteran meets the percentage criteria for a grant of TDIU from April 6, 2008, and as the record shows that service connected PTSD has caused unemployment since that time, a TDIU is warranted, effective April 6, 2008.  38 U.S.C.A. § 5110 (West & Supp. 2010); 38 C.F.R. §§ 3.400, 4.16(a) (2010).  



ORDER

The reduction of the rating from 100 percent to 30 percent for the service-connected PTSD, effective on December 1, 2007 was proper; the appeal to this extent is denied.  

An increased rating of 70 percent for the service-connected PTSD is granted, effective April 6, 2008.  

TDIU is granted, effective April 6, 2008.  



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


